The appellant moved for a rehearing, and the following opinion was filed November 4, 1919:
Per Curiam.
Appellant’s motions for rehearing are denied without costs, except clerk’s fees on both motions.
It is conceded upon the motion for rehearing in the main case that an error amounting to $951.28 was made in computing the amount of the judgment. This renders a modification of the mandate necessary. It is therefore ordered that the mandate be modified to read as follows:
“The order appealed from is affirmed. That part of the *41judgment requiring the defendant to pay to the plaintiff the sum of $4,164.48, as therein specified, is modified so as to read $3,213.20, and as so modified the judgment is affirmed.”